DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is transferred to Examiner Aiqun Li, art unit 1768.

Election/Restrictions
Applicant’s election of  group I, claims 1-10 and 24, linear alkyl radical  and C8 for R1, m=4, n=1 , X is sulfate and Y is sodium ion in the reply filed on  8 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-23, 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Duplicate Claims 
Applicant is advised that should claim 4 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4293428 (Gale), which is listed in Applicant’s information disclosure statement.
Regarding claims 1-5, 24 and 28-29,  Gale teaches a microemulsion comprises oil including crude oil and diesel,  a brine  and a surfactant  of  formula R1O(C3H6O)m(C2H4O)nYX (col. 5, line 45-65 , col. 12, line 50-65 and Table III ), wherein R1 is a linear or branched alkyl radical or an alkenyl radical  containing from 6 to 24 carbon atoms , m has an average value of from 1 to 10, n has an average value of from 1 to 10, Y is a sulfate, sulfonate, phosphate or carboxylate, and X is a monovalent cation (col. 5, line 45-65), which meets the claimed extended surfactants. 
Gale teaches that the surfactant is preferably present in an amount of 2-12% of the microemulsion (Table II), which overlaps with the claimed amount.
prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Gale further teaches that the salt is present in an amount equivalent to formation brines (Table II), which is known to contain from 2 to over 10%  sodium chloride (col. 2, line 35), which meets the claimed salt amount; the oil is present in an amount of from 0.25 to 15% (Table II),    which meets the claimed oil amount; and the water is present in about 80-95%, which meets the claimed amount of water.
Gale does not expressly disclose that the composition is formed by the claimed step. If there is any difference between the microemulsion formulation of Gale  and the product of the instant claim(s), the difference would have been minor and obvious.
Claim 1 is  viewed as product-by-process claims and hence the methods they are created by are not pertinent, unless applicant can show a different product is produced. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the unpatentable even though the prior product was made by a different process." See MPEP 2113.
Regarding the limitation of viscoelastic property and  formation of oil-starved Winsor III microemulsion  and an excess oil component after coalescing,  since Gale  teaches the same composition of all of the claimed ingredients in the claimed amounts as claimed, the property  of the Gale  composition would inherently be the same as claimed. If there is any difference between the product of Gale and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 
Claims 1-2, 4-10, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0017204A1 (Hill).
Regarding claims 1-2, 4, 5, 24 and 28,  Hill teaches a microemulsion comprises a surfactant containing 2 to 40 units of ethylene oxide/propylene oxide ([0052]), which meets the claimed extended surfactant; a salt in the amount of 1 to 5 wt.% ([0061] and [0062]), which meets the claimed amount of salt;  crude oil including those from natural sources such as crude oil extracted from well bore and citrus oil or pine oil ([0044]), and water ([0045]).
Hill teaches that the surfactant is present in an amount of 1 to 60 wt.% ([0051]), which encompasses the claimed amount; water is present in an amount of 15 to 45 wt.% ([0028] and [0046]), 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the surfactant, water and crude oil   at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Hill  further teaches that the microemulsion can be  can be made by combining  a fluid comprising the surfactant and aqueous phase  with a fluid comprising the oil phase ([0007] and [0015]), wherein the aqueous phase comprises sea water or field production water([0045]), which meets the brine.  
Regarding the limitation of viscoelastic property and  formation of oil-starved Winsor III microemulsion  and an excess oil component after coalescing,  since Hill  teaches the same composition of all of the claimed ingredients in the claimed amounts as claimed, the property  of the Hill composition would inherently be the same as claimed. If there is any difference between the product of Hill and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 
Regarding claims 6 and 7, Hill teaches that the microemulsion comprises nanoparticles ([0030]), wherein the nanoparticles is present in an amount of between 5 to 50 wt% of the oil phase ([0029]), which is equivalent to about 0.25 to about 12.5 wt.% of the microemulsion calculated by the examiner based on 25% oil phase ([0028] and [0029]), which meets the claimed amount. 
Regarding claims 8 and 9, Hill teaches that the microemulsion comprises up to 70 wt.% of other additives including proppants ([0056], [0063], [0064] and [0074]), which is equivalent to about 700 g per liter, which overlaps with the claimed amount and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claim 10, Hill teaches the viscosifier is optional and is silent on the presence of a breaker ([0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768